VANDE WALLE, Chief Justice,
concurring in the result.
[¶ 57] I believe the use, in anger, of an ax to smash a piece of furniture or a computer before a spouse or other family member is, as a matter of law, an intent to inflict fear. Cf. Ryan v. Flemming, 533 N.W.2d 920, 925 (N.D.1995) (Levine, J., concurring specially) (observing that trial court’s finding that smashing a flower pot and ripping a phone from the wall were not sufficient to raise presumption under the statute meant the trial court implicitly found outbursts were not intended to inflict fear of imminent physical harm or bodily injury even though there was testimony they did so). The finding of imminent fear should not be solely dependent *515upon the subjective state of the spouse or family member. Cf. City of Bismarck v. Schoppert, 469 N.W.2d 808, 814 (N.D.1991) (VandeWalle, J., concurring specially) (observing jury need not accept witnesses’ characterization of feelings that they would not be incited to violence any more than it would have to accept witnesses’ claims that they were incited to an immediate breach of the peace).
[¶ 58] Furthermore, the reason for the statutory presumption is obvious:
Children learn their value systems from their parents, society, and the adults around them. Evidence shows that young men and women in abusive homes are learning to be the next generation of batterers and victims. A great majority of abusive husbands grew up in homes where they witnessed their fathers abuse their mothers.
Children from violent homes learn the value of physical domination. They learn that the bigger and stronger they become, the more control they can exert over others. Children learn from example that they get results with physical violence. They learn that men are strong and that children and women can be victimized.
Ruth Jenny & Kelly Gaines Stoner, Domestic Violence and the North Dakota Best Interests Statute, 72 N.D. L.Rev. 1011, 1019 (1996) (footnotes omitted).
[¶ 59] I am concerned a child learns to emulate an act of violence notwithstanding another family member testifies they were not placed in imminent fear.
[¶ 60] An ax is not a flower pot. However, as this Court noted in Holtz v. Holtz, 1999 ND 105, ¶ 29, 595 N.W.2d 1, in declining to overturn the trial court’s finding that the slashing of tires was not domestic violence, “more important ... any presumption against custody arising ... from the incidents of domestic violence was rebutted by the same factors that necessitated the change of custody.”
[¶ 61] Here too, as the majority opinion discusses, there is more than clear and convincing evidence that placing custody of the child with Hall is not in the child’s best interests. For that reason I concur in the result reached by the majority opinion.
[¶ 62] GERALD W. VANDE WALLE, C.J.